Following review of the petition for writ of certiorari, and the response and reply thereto, it is ordered that said petition is hereby denied. Petitioner has not demonstrated a departure from the essential requirements of law and irreparable injury. See Higgins v. State Farm Fire & Cas. Co., 894 So. 2d 5 (Fla. 2004) ; Lantana Ins. Ltd. v. Thornton, 118 So. 3d 250 (Fla. 3d DCA 2013).Upon consideration of respondent's motion for award of appellate attorneys' fees, it is ordered that said motion is granted and remanded to the trial court to fix amount, conditioned upon determination as the prevailing party at final judgment.